GRIFFIN, Chief Judge,
concurring specially.
I agree with the implicit decision of the majority that the proceeding brought in circuit court to review the decision of the City of Palm Bay not to amend its comprehensive plan was legislative rather than quasi-judicial. I also agree that the circuit court did not err in ruling that certiorari was unavailable to Mr. Younger to review such legislative decisions of the City. It is plain that the City’s previous position that their proceeding was quasi-judicial cannot confer jurisdiction on the court through the doctrine of invited error. I may be stating the obvious, but I think it is worth stating that Mr. Younger still has available to him the appropriate procedural device for challenging legislative action, which is an action for declaratory judgment or injunction. The standard of review is stricter but not insuperable.